Exhibit 10.2


RESTRUCTURING SUPPORT AGREEMENT


This RESTRUCTURING SUPPORT AGREEMENT (including all annexes, exhibits, and
schedules, the “Agreement”) dated as of July 23, 2020, is entered into by and
among:
(a)
IMH Financial Corporation (the “Company”);

(b)
JPMorgan Chase Funding Inc. (“JPM”);

(c)
Juniper Capital Asset Management, LLC (“JCAM”), JCP Realty Partners, LLC (“JCP
Realty”), Juniper NVM, LLC (“JNVM”), and Juniper Investment Advisors, LLC
(“JIA”) (collectively, the “Juniper Parties”); and

(d)
ITH Partners LLC and Lawrence D. Bain (together, the “Bain Parties”).

JPM, the Juniper Parties, and the Bain Parties are collectively referred to
herein as the “Non-Debtor Parties” and each individually as a “Non-Debtor
Party.” The Company and the Non-Debtor Parties are collectively referred to
herein as the “Parties” and each individually as a “Party.”
RECITALS
A.Prior to the date of this Agreement, the Company, further to arms-length,
good-faith negotiations, provided JPM and the Juniper Parties, through JCP
Realty, with the Restructuring Term Sheet (as defined below), proposing a
financial restructuring of the Company’s indebtedness and capital structure
consistent with this Agreement (the “Restructuring”).
B.    The Parties desire that the Company accomplish the Restructuring through
the commencement of a voluntary case by the Company in the Bankruptcy Court (as
defined below) under Chapter 11 of the Bankruptcy Code (as defined below) and
the confirmation of the Plan (as defined below) (the “Bankruptcy Case”).
C.    This Agreement sets forth the agreement among the Parties to implement the
Restructuring and the Bankruptcy Case on the terms and conditions set forth
herein and as shall be memorialized in the Definitive Documents (as defined
below).
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
AGREEMENT
1.Definitions. The following terms mean as follows:1


                
1 All terms used in the body of this Agreement defined in the preamble of, or
recitals to, this Agreement have the meanings ascribed to them in the preamble
or recitals of this Agreement.





--------------------------------------------------------------------------------





“Administrative Expenses” means a Claim for costs and expenses of the
administration of the Company’s bankruptcy estate pursuant to sections 503(b)
(including Claims arising under sections 503(b)(9), 507(b), or 1114(e)(2) of the
Bankruptcy Code), and fees payable to the United States Trustee pursuant to 28
U.S.C. § 1930.
“Agreement Effective Date” means the date on which the conditions set forth in
section 2 of this Agreement have been satisfied or waived by the appropriate
Party or Parties.
“Affiliate” means, with respect to any specified Entity, any other Entity
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Entity. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by,” and “under common control with”), as used with respect to any
Entity, shall mean the possession, directly or indirectly, of the right or power
to direct or cause the direction of the management or policies of such Entity,
whether through the ownership of voting securities, by agreement, or otherwise.
“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, share issuance, consent solicitation, exchange offer,
tender offer, recapitalization, plan of reorganization, share exchange, business
combination, joint venture, or similar transaction involving the Company or the
debt, equity, or other interests in the Company that is an alternative to the
Restructuring.
“Amended and Restated JIA Agreement” means the JIA Agreement as amended and
restated on or prior to the Petition Date pursuant to section 9(c) of this
Agreement on terms and conditions acceptable to JIA and JPM in their respective
sole discretion.
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., as in effect on the Petition Date, together with any amendments made
thereto subsequent to the Petition Date, to the extent that any such amendments
are applicable to the Bankruptcy Case.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, or such other court having jurisdiction over the Bankruptcy Case or
any proceeding within, or appeal of an order entered in, the Bankruptcy Case.
“Bankruptcy Milestones” has the meaning set forth in section 6(d) of this
Agreement.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, promulgated
under section 2075 of title 28 of the United States Code, the Official
Bankruptcy Forms or the local rules of the Bankruptcy Court, together with any
amendments made thereto subsequent to the Petition Date, to the extent that any
such amendments are applicable to the Bankruptcy Case.


Term Sheet    2
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





“Budget” means the Company’s budget for the first 120 days of the Bankruptcy
Case, a copy of which is attached to this Agreement as Exhibit A, which shall
(a) depict all sources and uses of cash by the Company for the such period
(including, but not limited to, (i) projected cash receipts, (ii) projected
disbursements (including ordinary course operating expenses, bankruptcy-related
expenses, capital expenditures, and any other fees and expenses relating to the
DIP Facility), (iii) projected net cash flow and (iv) the anticipated uses of
all loans obtained by the Company under the DIP Facility), and (b) include the
Company’s good-faith estimate, as of the Petition Date, of its (a) Priority
Claims, and (b) Administrative Expenses for such period.
“Business Day” means any day, other than a Saturday, Sunday or a “legal holiday”
(as such term is defined in Bankruptcy Rule 9006(a)), on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York.
“Cash” means legal tender of the United States of America.
“Claim” means a claim as defined in section 101(5) of the Bankruptcy Code
against the Company, whether or not asserted.
“Claims Caps” has the meaning set forth in section 4(o) of this Agreement.
“Claims Distribution” has the meaning set forth in section 4(h) of this
Agreement.
“Claims Estimates” means the Final Claims Estimates and the Weekly Claims
Estimates.
“Common Equity Class” means the class of interests under the Plan comprising all
Common Stock.
“Common Equity Distribution” has the meaning set forth in section 4(h) of this
Agreement.
“Common Stock” means all common stock in IMH that is not (a) treasury stock or
(b) common stock that is restricted and unvested as of the Plan Effective Date.
“Confirmation Order” means the order entered by the Bankruptcy Court in the
Bankruptcy Case confirming the Plan pursuant to section 1129 of the Bankruptcy
Code.
“Definitive Documents” means (a) the Plan; (b) the Disclosure Statement and the
other Solicitation Materials; (c) the Disclosure Statement Order; (d) the First
Day Pleadings and all orders sought pursuant thereto; (e) the Plan Supplement
(including the Governance Documents); (f) the DIP Facility Documents; (g) the
Exit Facility Term Sheet and the Exit Facility Documents; (h) the Confirmation
Order; (i) the Hotel Redemption Facility Documents, (j) any executory contracts
or unexpired leases to be assumed pursuant to the Plan as such may be amended,
restated, or supplemented on or prior to the Plan Effective Date, and/or any
employment or management agreements to be entered into by the Company during the
Bankruptcy Case or by the Reorganized Company on the Plan Effective Date, (k)
such other definitive documentation relating to the


Term Sheet    3
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





Restructuring as may be necessary or desirable to consummate the Restructuring;
(l) any and all deeds, agreements, filings, notifications, pleadings, orders,
certificates, letters, instruments or other documents related to the
Restructuring; and (m) any exhibits, amendments, modifications or supplements
made from time to time to any of the foregoing.
“DIP Facility” means the senior secured super-priority debtor-in-possession
financing facility in the approximate amount of $10,150,000 or such other amount
as may be consistent with the Budget, to be provided by JPM to the Company in
the Bankruptcy Case pursuant to section 364 of the Bankruptcy Code, on terms and
conditions consistent with this Agreement and in all other respects acceptable
to JPM in its sole discretion.
“DIP Facility Documents” means, collectively, the DIP Orders and any documents
or agreements governing the DIP Facility, including the Budget, the credit
agreements governing the DIP Facility, and any and all other agreements,
documents, and instruments delivered or entered into in connection therewith,
including security agreements and guaranty agreements.
“DIP Orders” means, collectively, the Interim DIP Order and the Final DIP Order.
“Disclosure Statement” means the Disclosure Statement with respect to the Plan.
“Disclosure Statement Order” means the order entered by the Bankruptcy Court in
the Bankruptcy Case approving the Disclosure Statement and the Solicitation
Materials pursuant to section 1125 of the Bankruptcy Code and authorizing the
solicitation of votes for the acceptance or rejection of the Plan.
“Entity” means an “entity” as defined in section 101(15) of the Bankruptcy Code.
“Executive Employment Agreements” means (a) that certain Executive Employment
Agreement dated as of August 30, 2019, by and between the Company, IMH
Management Services LLC, and Chadwick Parson, as amended, (b) that certain
Executive Employment Agreement dated as of January 21, 2015, by and between the
Company and Jonathan Brohard, as amended, and (c) that certain Executive
Employment Agreement dated as of April 11, 2017, by and between the Company and
Samuel Montes, as amended.
“Exit Facility” means the senior secured financing facility in the approximate
amount of $66,000,000 or such other amount as may be required consistent with
this Agreement, but not to exceed $71,000,000 as determined by JPM in its sole
discretion, to be provided by JPM on the Plan Effective Date to fund the
Company’s obligations under and to effectuate the Plan, to refinance the DIP
Facility, and to fund the Reorganized Company’s ongoing obligations and working
capital requirements after the Plan Effective Date, on terms and conditions
consistent with this Agreement and in all other respects acceptable to JPM in
its sole discretion. The approximate amount of the Exit Facility shall be
reduced on a dollar-for-dollar basis to the extent that the Company’s
obligations arising under the Hotel Loan Guaranties are the subject of a Hotel
Loan Restructuring, or are


Term Sheet    4
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





otherwise not required to be satisfied by the Company as General Unsecured
Claims pursuant to the Plan.
“Exit Facility Documents” means any documents or agreements governing the Exit
Facility, including the credit agreements governing the Exit Facility, and any
and all other agreements, documents, and instruments delivered or entered into
in connection therewith, including security agreements and guarantee agreements.
“Exit Facility Term Sheet” means the term sheet with respect to the Exit
Facility, a copy of which is attached to this Agreement as Exhibit B and which
shall also be attached as an exhibit to the Disclosure Statement.
“Final Claims Estimates” has the meaning set forth in section 4(o) of this
Agreement.
“Final DIP Order” means the Final Order entered by the Bankruptcy Court in the
Bankruptcy Case approving the DIP Facility and granting all the protections,
claims, liens, and priority rights as set forth in the Interim DIP Order, on a
final basis.
“Final Order” means, as applicable, an order, ruling or judgment of the
Bankruptcy Court or any other court of competent jurisdiction or governmental
authority, as applicable, which has not been reversed, vacated or stayed and as
to which the time to appeal, petition for certiorari, or move for reargument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for reargument or rehearing will then be pending, or as to
which any right to appeal, petition for certiorari, or motion to reargue or
rehear will have been waived in writing in form and substance satisfactory to
the Company, or on and after the Plan Effective Date the Reorganized Company, or
in the event that an appeal, writ of certiorari, or reargument or rehearing
thereof has been sought, such order of the Bankruptcy Court, or other court of
competent jurisdiction (as applicable) will have been determined by the highest
court to which such order was appealed, or certiorari, reargument or rehearing
will have been denied and the time to take any further appeal, petition for
certiorari or move for reargument or rehearing will have expired; provided,
however, that the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules or applicable state or provincial court rules of civil procedure, may be
filed with respect to such order will not cause such order not to be a Final
Order.
“First Day Pleadings” means the first-day pleadings that the Company determines
are necessary or desirable to file in the Bankruptcy Case on the Petition Date,
including without limitation (a) a motion seeking the entry of an order
scheduling a hearing in the Bankruptcy Court to consider entry of the Disclosure
Statement Order consistent with the Bankruptcy Milestones, (b) a motion to
approve the DIP Facility and the entry of the DIP Orders consistent with the
Bankruptcy Milestones, and (c) a motion seeking entry of the Trading Procedures
Order.


Term Sheet    5
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





“General Unsecured Claims” means all prepetition unsecured Claims against the
Company that are not Priority Claims.
“Governance Documents” means the organizational and governance documents for the
Reorganized Company and any of its direct or indirect subsidiaries, including
without limitation, certificates of incorporation, certificates of formation or
certificates of limited partnership (or equivalent organizational documents),
bylaws, limited liability company agreements, limited partnership agreements (or
equivalent governing documents).
“Hotel” means McArthur Place Hotel & Spa, located in Sonoma, California.
“Hotel Administrative Services Agreement” means that certain letter agreement
dated as of August 1, 2019, by and between JIA and the Company, as amended and
reinstated by that certain letter agreement dated as of June 23, 2020 by and
among JCAM, JIA and the Company, pursuant to which JCAM has been engaged by the
Company to provide certain administrative services, including in connection with
the Hotel Redemption.
“Hotel Fund” means L’Auberge de Sonoma Resort Fund, LLC, a Delaware limited
liability company.
“Hotel Fund Investors” means the holders of preferred limited liability company
interests in the Hotel Fund.
“Hotel Lender” means MidFirst Bank, a federally chartered savings association.
“Hotel Loan” means that certain secured loan in the principal amount of
$37,000,000 made by Hotel Lender to Hotel Owner, secured by, among other things,
a deed of trust on the Hotel.
“Hotel Loan Guaranties” means that certain Amended and Restated Completion
Guaranty dated as of March 13, 2019 made by the Company in favor of Hotel
Lender, and that certain Amended and Restated Continuing Guaranty dated as of
March 13, 2019, made by the Company in favor of Hotel Lender with respect to the
Hotel Loan.
“Hotel Loan Restructuring” means the amendment and restatement of the Hotel Loan
and the Hotel Loan Guaranties on terms and conditions acceptable to JPM in its
sole discretion, effective on the Plan Effective Date, subject only to the
confirmation of the Plan and the occurrence of the Plan Effective Date.
“Hotel Loan Restructuring Support Agreement” means a restructuring support
agreement or similar agreement among the Company, Hotel Owner, and Hotel Lender,
with respect to the Hotel Loan Restructuring, on terms and conditions acceptable
to JPM in its sole discretion, including the agreement of Hotel Lender that
neither the commencement of the Bankruptcy Case nor the occurrence of the Plan
Effective Date shall be events of default thereunder and that Hotel Lender shall
not vote against or object to confirmation of the Plan, or seek Cash payment on
the


Term Sheet    6
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





Plan Effective Date with respect to the Hotel Loan Guaranties, provided that the
Hotel Loan and the Hotel Loan Guaranties as so amended and restated are assumed
or adopted by the Reorganized Company on the Plan Effective Date.
“Hotel Owner” means L’Auberge de Sonoma, LLC, a Delaware limited liability
company.
“Hotel Redemption” has the meaning set forth in section 4(n) of this Agreement.
“Hotel Redemption Amendment” means that certain Second Amendment to Amended and
Restated Limited Liability Company Agreement of L’Auberge de Sonoma Resort Fund,
LLC dated as of June 23, 2020, between Hotel Owner and L’Auberge Fund Manager,
LLC.
“Hotel Redemption Facility” has the meaning set forth in section 9(k) of this
Agreement.
“Hotel Redemption Facility Documents” means any documents or agreements
governing the Hotel Redemption Facility, including the credit agreements
governing the Hotel Redemption Facility, and any and all other agreements,
documents, and instruments delivered or entered into in connection therewith,
including security agreements and guarantee agreements.
“Interest” means the Common Stock, Preferred Stock, treasury stock, and any
limited liability company interest, equity security (as defined in section
101(16) of the Bankruptcy Code), equity, ownership, profit interest, unit, or
share in IMH (including all options, warrants, rights, or other securities or
agreements to obtain such an interest or share in IMH), whether or not arising
under or in connection with any employment agreement and whether or not
certificated, transferable, preferred, common, voting, or denominated “stock” or
a similar security.
“Interim DIP Order” means the interim order entered by the Bankruptcy Court in
the Bankruptcy Case approving the DIP Facility.
“JIA Agreement” means that certain Non-Discretionary Investment Advisory
Agreement between the Company and JIA, dated as of August 14, 2019.
“JPM Expenses” means any Administrative Expenses or super-priority Claims of JPM
for payment or reimbursement of its reasonable fees and expenses with respect to
the Bankruptcy Case, including without limitation the fees and expense of
primary and local bankruptcy counsel and any other professionals retained by JPM
with respect thereto.
“Juniper Agreements” means (a) the JIA Agreement, (b) the Amended and Restated
JIA Agreement, (c) the Hotel Administrative Services Agreement, (d) that certain
Services Agreement dated as of June 3, 2019, by and between the Company and JIA,
and (e) that certain Sublease Agreement dated as of August 1, 2019, by and
between the Company and JIA.
“New Executive Employment Agreements” means those each of those Executive
Employment Agreements entered into on July 22, 2020 prior to the commencement of
the


Term Sheet    7
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





Bankruptcy Case, by and between Company and each of the following Company
Executives: (i) Chad Parson; (ii) Jonathan Brohard; (iii) Samuel Montes; and
(iv) Greg Hanss, each such agreement to be effective only upon the conditions
set forth therein and in Section 4(l) below.
“Other Interests” means all Interests in the Company that are not Common Stock,
Preferred Stock, or Warrants.
“Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, joint
venture, estate, trust, unincorporated organization, governmental unit (as
defined in section 101(27) of the Bankruptcy Code) or any political subdivision
thereof, or other person (as defined in section 101(41) of the Bankruptcy Code)
or entity, or the United States Trustee.
“Petition Date” means the date on which the Company commences the Bankruptcy
Case.
“Plan” means the plan of reorganization under Chapter 11 of the Bankruptcy Code
to be filed by the Company, on or within one day after the Petition Date, in the
Bankruptcy Case.
“Plan Effective Date” means the date upon which (a) the Confirmation Order is a
Final Order, (b) all conditions precedent to the effectiveness of the Plan have
been satisfied or are expressly waived in accordance with the terms thereof, as
the case may be, (c) the transactions to occur on the Plan Effective Date
pursuant to the Plan become effective and are consummated, and (d) the
substantial consummation (as defined in section 1101 of the Bankruptcy Code) of
the Plan occurs.
“Plan Supplement” means the compilation of documents and forms of documents,
schedules and exhibits to the Plan, as the same may be amended, modified or
supplemented, to be filed in the Bankruptcy Case by the Company not less than 7
days prior to the deadline to object to confirmation of the Plan.
“Preferred Stock” means the Company’s Series A Preferred Stock, Series B-1
Cumulative Convertible Preferred Stock, Series B-2 Cumulative Convertible
Preferred Stock, Series B-3 Cumulative Convertible Preferred Stock, and Series
B-4 Cumulative Convertible Preferred Stock.
“Priority Claims” means all priority claims under section 507(a) of the
Bankruptcy Code other than Administrative Expenses.
“Priority Non-Tax Claims” means all Priority Claims other than Priority Tax
Claims.
“Priority Tax Claims” means Priority Claims under section 507(a)(8) of the
Bankruptcy Code.
“Reorganized Company” means the Company as reorganized following the Plan
Effective Date under the terms and conditions of the Plan and Confirmation
Order.


Term Sheet    8
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





“Restructuring Term Sheet” means the letter dated June 11, 2020 from the Company
to JPM and JCP Realty Partners, LLC with respect to the Restructuring.
“Secured Claims” means a Claim (a) secured by a lien or security interest on
collateral to the extent of the value of such collateral as (1) set forth in the
Plan, (2) agreed to by the holder of such Claim and the Company, or (3)
determined by a Final Order in accordance with section 506(a) of the Bankruptcy
Code; or (b) secured by the amount of any right of setoff of the holder thereof
in accordance with section 553 of the Bankruptcy Code, provided that Secured
Claims shall not include secured claims of JPM under the DIP Facility.
“Series B-1 Preferred Stock” means the Company’s Series B-1 Cumulative
Convertible Preferred Stock.
“Series B-1 Preferred Stock Prepetition Payments” has the meaning set forth in
section 9(f) of this Agreement.
“Solicitation Materials” means the Disclosure Statement, ballots, the Disclosure
Statement Order, and such other materials as may be approved by the Bankruptcy
Court for the purpose of soliciting votes to accept or reject the plan.
“Special Committee” means the Special Committee of the Board of Directors of the
Company.
“Trading Procedures Order” means the Interim and/or Final Order of the
Bankruptcy Court establishing procedures for the trading of Claims against and
equity securities in the Company during the Bankruptcy Case.
“Warrants” means the outstanding stock warrants of the Company.
“Warrants Class” means the class of interests under the Plan comprising all
Warrants issued by the Company.
“Weekly Claims Estimates” has the meaning set forth in section 6(r) of this
Agreement.
2.    Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:01 a.m. prevailing Eastern Time on the
date on which (a) each of the Parties shall have executed, delivered, and
released counterpart signature pages of this Agreement to counsel to each of the
Parties, and (b) the Non-Debtor Parties shall have received a copy of the Hotel
Redemption Amendment executed by Hotel Owner and L’Auberge Fund Manager, LLC.
3.    Definitive Documents. Each of the Definitive Documents and every other
material document, deed, agreement, filing, notification, letter or instrument
related to the Restructuring shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement as it may
be modified, amended, or supplemented consistent with this Agreement.


Term Sheet    9
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





Further, the Definitive Documents and every other material document, deed,
agreement, filing, notification, letter or instrument related to the
Restructuring shall be (a) consistent with this Agreement, (b) in all other
respects acceptable to JPM in its sole discretion, and (c) solely with respect
to the Juniper Agreements and any other documents that directly and materially
involve the Juniper Parties (it being acknowledged and agreed that the DIP
Facility Documents, the Exit Facility Documents, and the Hotel Redemption
Facility Documents shall not be the subject of this clause “c”), in all other
respects acceptable to the Juniper Parties in their sole discretion.
4.    Material Terms of the Plan. The Plan shall provide, with the following
subsections “(a)” through “(n)” being subject in all respects to the occurrence
of the Plan Effective Date, that:
(a)    The holders of all Secured Claims shall, at the option of the Company
with JPM’s written consent, receive either (i) reinstatement of such claims
pursuant to section 1124 of the Code on the Plan Effective Date; (ii) payment in
full in Cash on the later of (A) the Plan Effective Date, or (B) the date such
payment is due in the ordinary course of business in accordance with the terms
and conditions of the particular transaction giving rise to such claims; or (3)
such other treatment rendering such claim unimpaired under the Bankruptcy Code,
in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, such Secured Claims, provided that the foregoing treatment under
the Plan shall be without prejudice and subject to the Company’s and/or the
Reorganized Company’s legal and equitable claims and defenses with respect to
such Secured Claims, including counterclaims, rights of recoupment, and rights
of setoff. The Plan shall specify the class of Secured Claims as an unimpaired
class.
(b)    All Administrative Expenses shall be paid in full in Cash or
appropriately reserved for on the Plan Effective Date, except to the extent that
any holder agrees to a less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of, and in exchange for, such Administrative
Expenses, provided that the foregoing treatment under the Plan shall be without
prejudice and subject to the Company’s and/or the Reorganized Company’s legal
and equitable claims and defenses with respect to such Administrative Expenses,
including counterclaims, rights of recoupment, and rights of setoff. The Plan
shall not specify a class of Administrative Expenses.
(c)    All Priority Tax Claims shall, at the option of the Company with JPM’s
written consent, receive the treatment set forth in section 1129(a)(9)(C) of the
Bankruptcy Code, except to the extent that any holder agrees to a less favorable
treatment, in full and final satisfaction, settlement, release, and discharge
of, and in exchange for, such Priority Tax Claims, provided that the foregoing
treatment under the Plan shall be without prejudice and subject to the Company’s
and/or the Reorganized Company’s legal and equitable claims and defenses with
respect to such Priority Tax Claims, including counterclaims, rights of
recoupment, and rights of setoff. The Plan shall specify the class of Priority
Tax Claims as an unimpaired class.
(d)    All Priority Non-Tax Claims shall be paid in full in Cash or
appropriately reserved for on the Plan Effective Date, except to the extent that
any holder agrees to a less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of, and in exchange for, such Priority
Non-Tax Claims, provided that the foregoing treatment under the Plan shall be
without prejudice and subject to the Company’s and/or the Reorganized Company’s
legal and equitable claims and defenses with respect to such Priority Non-Tax
Claims, including counterclaims, rights of recoupment, and rights of setoff. The
Plan shall specify the class of Priority Non-Tax Claims as an unimpaired class.


Term Sheet    10
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





(e)    The holders of all General Unsecured Claims shall, at the option of the
Company with JPM’s consent, receive: (i) reinstatement of such claims pursuant
to section 1124 of the Code on the Plan Effective Date; (ii) payment in full in
Cash on the later of (A) the Plan Effective Date, or (B) the date such payment
is due in the ordinary course of business in accordance with the terms and
conditions of the particular transaction giving rise to such claims; or (iii)
such other treatment rendering such claim unimpaired under the Bankruptcy Code,
in each case full and final satisfaction, settlement, release, and discharge of,
and in exchange for, such General Unsecured Claims, provided that the foregoing
treatment under the Plan shall be without prejudice and subject to the Company’s
and/or the Reorganized Company’s legal and equitable claims and defenses with
respect to such General Unsecured Claims, including counterclaims, rights of
recoupment, and rights of setoff. The Plan shall specify the class of General
Unsecured Claims as an unimpaired class.
(f)    The holders of Series B-1 Preferred Stock other than JPM shall receive on
the Plan Effective Date, pro rata, the aggregate sum of $8,912,519 in Cash,
representing the redemption of the Series B-1 Preferred Stock of such holders
other than JPM at par, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, such Series B-1 Preferred Stock and any and
all related claims or other rights, including (i) any dividends accruing after
the commencement of the Bankruptcy Case on the Petition Date (provided that the
conditions to the waiver of such dividends set forth in section 9(f) of this
Agreement have been satisfied, failing which the distribution to such holders
shall be increased by the amount of such accrued dividends (with interest, if
any) pursuant thereto), (ii) the “consent payment” due on July 25, 2020, and
(iii) any claim that is determined to be subordinated to the status of an equity
security, whether under general principles of equitable subordination, section
510(b) of the Bankruptcy Code, or otherwise, and all such interests and related
claims and rights shall be cancelled on the Plan Effective Date. The Plan shall
specify the class of such holders of Series B‑1 Preferred Stock as an impaired
class.
(g)    JPM shall receive 100% of the new common stock of the Reorganized
Company, on the Plan Effective Date, in full and final satisfaction of all
Preferred Stock held by JPM, with an aggregate redemption value of $71,300,347,
in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, such Preferred Stock and any and all related claims or other
rights, including (i) any dividends accruing after the commencement of the
Bankruptcy Case on the Petition Date, (ii) the “consent payment” with respect to
the Company’s Series B-1 and B-2 Cumulative Convertible Preferred Stock due on
July 25, 2020, and the liquidation preference with respect to the Company’s
Series B-3 and B-4 Cumulative Convertible Preferred Stock due on the Petition
Date, and (iii) any claim that is determined to be subordinated to the status of
an equity security, whether under general principles of equitable subordination,
section 510(b) of the Code, or otherwise, and all such interests and related
claims and rights shall be cancelled on the Plan Effective Date. The Plan shall
specify the class of such Preferred Stock held by JPM as an impaired class.
(h)    In the event that the Common Equity Class votes to accept the Plan under
section 1126(d) of the Bankruptcy Code, the holders of Common Stock of the
Company shall receive, pro rata, an aggregate Cash payment of $7,518,694 (the
“Common Equity Distribution”) on the Plan Effective Date, subject to reduction
as follows:
1.to the extent that the aggregate of all Plan Effective Date Cash payments or
reserves on account of Administrative Expenses, Priority Claims, and General
Unsecured Claims (excluding only the JPM Expenses and operating expenses of the
Company incurred


Term Sheet    11
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





after the 90th day after the Petition Date), plus (without duplication) (A)
expenses incurred by the Company and (B) net reductions to the Company’s initial
cash balance of $5,665,839 (for the avoidance of doubt, comprised of cash of
$5,570,839 plus $95,000 of expected cash, as set forth in Schedule 2 to the
Restructuring Term Sheet) during the period July 1, 2020 through the Petition
Date (such aggregate, the “Claims Distribution”) exceeds $6,892,912 but is not
more than $7,728,322, then the Common Equity Distribution shall be reduced on a
dollar-for-dollar basis;
2.to the extent that the Claims Distribution exceeds $7,728,322 but is not more
than $9,228,322, then (A) the Common Equity Distribution shall be reduced
additionally by one-third of such excess, such additional reduction not to
exceed $500,000, (B) the Exit Facility shall be increased by one-third of such
excess, such increase not to exceed $500,000, and (C) the upfront management fee
otherwise payable to JIA on the Plan Effective Date pursuant to the Amended and
Restated JIA Agreement (as assumed pursuant to the Plan) shall be reduced by
one-third of such excess, such reduction not to exceed $500,000; and
3.to the extent that the Claims Distribution exceeds $9,228,322, then the Common
Equity Distribution shall be reduced additionally on a dollar-for-dollar basis,
provided that in no event shall the Common Equity Distribution on the Plan
Effective Date be reduced below $5,012,462 taking into account distributions
made available by JPM in accordance with the above.
All Cash payments received by the Common Equity Class shall be in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, their
interests and all related claims or other rights, including any claims that are
determined to be subordinated to the status of an equity security, whether under
general principles of equitable subordination, section 510(b) of the Bankruptcy
Code, or otherwise, and all such interests and related claims and rights shall
be cancelled on the Plan Effective Date. Notwithstanding the foregoing, in the
event that the Common Equity Class votes to reject the Plan under section
1126(d) of the Bankruptcy Code, then the holders of the Common Stock shall
receive no distribution under the Plan on account of their interests, including
any claims that are determined to be subordinated to the status of an equity
security, whether under general principles of equitable subordination, section
510(b) of the Bankruptcy Code, or otherwise, and all such interests and related
claims and rights shall be cancelled on the Plan Effective Date. The Plan shall
specify the Common Equity Class as an impaired class.
(i)    In the event that the Warrants Class votes to accept the Plan under
section 1126(d) of the Bankruptcy Code, the holders of Warrants issued by the
Company shall receive, pro rata, an aggregate Cash payment of $52,000, on the
Plan Effective Date. All Cash payments received by the Warrants Class shall be
in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, such interests and all related claims or other rights, including
any claims that are determined to be subordinated to the status of an equity
security, whether under general principles of equitable subordination, Section
510(b) of the Code, or otherwise, and all such interests and related claims and
rights shall be cancelled on the Plan Effective Date. Notwithstanding the
foregoing, in the event that the Warrants Class votes to reject the Plan under
Section 1126(d) of the Code, then the holders of such Warrants shall receive no
distribution under the Plan on account of such interests, including any claims
that are determined to be subordinated to the status of an equity security,
whether under general principles of equitable subordination, Section 510(b) of
the Code,


Term Sheet    12
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





or otherwise, and all such interests and related claims and rights shall be
cancelled on the Plan Effective Date. The Plan shall specify the Warrants Class
as an impaired class.
(j)    The holders of Other Interests shall receive no distribution under the
Plan on account of such interests, including any claims that are determined to
be subordinated to the status of an equity security, whether under general
principles of equitable subordination, Section 510(b) of the Code, or otherwise,
and all such interests and related claims and rights shall be cancelled on the
Plan Effective Date. The Plan shall specify the class of Other Interests as an
impaired class.
(k)    The Reorganized Company shall assume each of the following executory
contracts and unexpired leases:
1.that certain Consulting Agreement dated as of July 25, 2019, by and between
the Company and ITH Partners, LLC, as amended, and that certain Termination of
Employment Agreement, Release and Additional Compensation Agreement dated as of
April 9, 2019, by and between the Company and Lawrence D. Bain, as amended;
2.the Juniper Agreements, provided that the Reorganized Company shall only be
required to assume that certain Sublease Agreement dated as of August 1, 2019 by
and between the Company and JIA if the Company assumes that certain Scottsdale
Seville Lease Agreement (Office) dated as of March 13, 2012, by and between the
Company and SPI AZ, LLC, as amended, with respect to the premises that are the
subject of such sublease; and
3.that certain letter agreement dated July 12, 2019 by and between Chris Kaplan
and the Company.
(l)    The Reorganized Company shall, upon the Plan Effective Date, (i) reject
each of the Executive Employment Agreements; and (ii) comply with New Executive
Employment Agreements on the terms and conditions set forth therein, provided
that with respect to any such New Executive Employment Agreement, such
compliance shall be conditioned upon the counterparty’s (A) not having taken
action inconsistent in any material respect with, or intended to materially
frustrate or materially impede approval, implementation and consummation of, the
Restructuring, and (B) not being in breach of such counterparty’s covenants set
forth therein to waive any and all Claims for rejection damages (whether as a
result of the rejection of the Executive Employment Agreements or of any other
executory contract) and to vote any Interests held by such counterparty to
accept the Plan under section 1126(d) of the Bankruptcy Code.
(m)    Each of the Non-Debtor Parties shall be released on customary terms by
the other Parties, including without limitation by the Company on behalf of
itself and its bankruptcy estate, and JPM and the Juniper Parties shall be
released on customary terms by third parties including all holders of Claims and
interests receiving a distribution under the Plan, to the maximum extent
permitted by law, of any and all claims and causes of action and other
assertions of liability, including without limitation those arising under
chapter 5 of the Bankruptcy Code, in any way related to the Company, the
Bankruptcy Case, the purchase and sale of any security of the Company, the
subject matter of any Claim or Interest that is treated under the Plan, the
Restructuring, and the negotiation, formulation, or preparation of any of the
Definitive Documents, provided that such release shall not release any Party of
its obligations under the Definitive Documents. Notwithstanding the foregoing or
anything to the contrary set forth in this Agreement, the Juniper Parties shall
not be


Term Sheet    13
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





entitled to terminate this Agreement if the Plan, as confirmed by the
Confirmation Order, does not contain such third-party releases in favor of the
Juniper Parties.
(n)    It shall be a condition precedent to the occurrence of the Plan Effective
Date, waivable solely by JPM in its sole discretion, that the Company shall have
taken, or caused Hotel Owner and L’Auberge Fund Manager, LLC to have taken, all
steps deemed necessary by JPM (including, but not limited to, the execution of
any required documentation) for the redemption of the Hotel Fund Investors to be
effectuated on the Plan Effective Date on terms and conditions, and pursuant to
documents in form and substance, acceptable to JPM in its sole discretion (the
“Hotel Redemption”).
(o)    It shall be conditions precedent to the occurrence of the Plan Effective
Date, waivable solely by JPM in its sole discretion, that (i) the Plan Effective
Date occur within 120 days after the Petition Date, and (ii) as set forth in a
written report, certified by the Chief Executive Officer of the Company as being
true and correct in all material respects, in the form attached to this
Agreement as Exhibit C, delivered to JPM and the Special Committee at the
beginning of any day on which the Plan Effective Date is reasonably expected to
occur (the “Final Claims Estimate”): (A) Administrative Expenses (excluding the
JPM Expenses, employee bonuses, payroll and other operating costs and expenses
of the Company incurred in the ordinary course of business, and the operating
costs of the Hotel incurred after the Petition Date), Secured Claims, and
Priority Claims are estimated in good faith by the Company not to exceed
$3,400,000 in the aggregate, and (B) General Unsecured Claims are estimated in
good faith by the Company not to exceed $2,100,000 in the aggregate (such
aggregate amounts, the “Claims Caps”).
5.    Covenants of the Non-Debtor Parties in Support of the Restructuring.
Subject to the terms and conditions of this Agreement, and so long as this
Agreement remains in effect and has not been terminated, each Non-Debtor Party
agrees that such Party shall take such steps as are reasonably necessary to
support and achieve consummation of the Restructuring consistent with this
Agreement, including:
(a)    timely (i) vote all of its Claims and Interests in favor of the Plan in
accordance with the applicable procedures set forth in the Solicitation
Materials in respect of the Plan pursuant to section 1125 of the Bankruptcy Code
to the extent that such Party’s vote is solicited under the Plan; (ii) opt in
to, or not opt out of, any applicable third-party releases under the Plan; and
(iii) take such other actions that are necessary to support the Plan, the
confirmation of the Plan, and the occurrence of the Plan Effective Date;
(a)    not withdraw, revoke or rescind its tender, consent or vote with respect
to the Bankruptcy Case and acceptance of the Plan;
(b)    negotiate in good faith and use commercially reasonable efforts to
execute and implement the Definitive Documents that are consistent with the Plan
to which it is required to be a party;
(c)    support the Restructuring and vote and exercise any powers or rights
available to it (including in any board, shareholders’, or creditors’ meeting or
in any process requiring voting or approval to which they are legally entitled
to participate) in each case in favor of any matter requiring approval to the
extent necessary to implement the Restructuring;


Term Sheet    14
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





(d)    support the Bankruptcy Court’s entry of the DIP Orders;
(e)    not directly or indirectly:
1.vote any of its Claims or Interests to reject the Plan, or abstain from voting
on the Plan;
2.object to the Plan, the Disclosure Statement, any other of the Definitive
Documents, the entry of the Disclosure Statement Order or the Confirmation
Order, the confirmation of the Plan, the occurrence of the Plan Effective Date,
or any efforts to obtain acceptance of, and to confirm and implement, the Plan,
so long as the Plan, the Disclosure Statement, the Confirmation Order, and the
other Definitive Documents are consistent with this Agreement;
3.opt out of, or not opt in to, any applicable third-party releases under the
Plan;
4.object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Plan and/or the
Restructuring;
5.take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation and consummation of the
Plan and/or the Restructuring;
6.commence, support, or join in any legal, equitable, or other proceedings, or
execute rights and remedies, or file any applications, motions, objections,
pleadings, or other request for relief, or joinders with respect to or
statements in support of relief requested by others, in the Bankruptcy Court or
any other court, that are inconsistent with, or that would materially delay,
prevent, frustrate or impede the approval, confirmation or consummation, as the
case may be, of the Disclosure Statement, the Plan, or the transactions set
forth therein, or the occurrence of the Plan Effective Date, or otherwise
commence any proceeding to oppose any of the foregoing, or take any other action
that is barred by this Agreement, so long as the Plan, the Disclosure Statement,
the Confirmation Order, and the other Definitive Documents are consistent with
this Agreement;
7.vote for, consent to, propose, further, support or participate in the
formulation of any Alternative Restructuring Proposal or any other restructuring
of the Company or any plan of reorganization (other than the Plan) or
liquidation under applicable bankruptcy or insolvency laws, whether domestic or
foreign, in respect of the Company;
8.commence or support any motion or application seeking the appointment of a
trustee, conservator, receiver, responsible person, or examiner for the Company,
or to dismiss the Bankruptcy Case, or to convert the Bankruptcy Case to a case
under Chapter 7 of the Bankruptcy Code, or to transfer of venue of the
Bankruptcy Case to any other court, or otherwise object to, delay, impede, or
take any other action to interfere with the Company’s ownership and possession
of its assets, wherever located, or seek to modify the automatic stay arising
under section 362 of the Bankruptcy Code;
9.solicit, encourage, or direct any Person to undertake any action set forth in
preceding clauses of this subsection.


Term Sheet    15
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





Notwithstanding the foregoing, nothing in this Agreement shall be construed (a)
to prohibit any Non-Debtor Party from appearing as a party-in-interest in any
matter to be adjudicated in the Bankruptcy Case so long as such appearance and
the positions advocated in connection therewith are consistent with this
Agreement and the Restructuring and are not for the purpose of, and could not
reasonably be expected to have the effect of, hindering, materially delaying or
preventing the consummation of the Restructuring, (b) to impair or waive the
rights of any Non-Debtor Party to assert or raise any objection otherwise
permitted above in connection with the Restructuring; (c) impair, limit, or
prejudice any claim, lien, power, right, or remedy of JPM (including without
limitation rights and remedies arising upon the occurrence of an “Event of
Default” thereunder) granted or arising under the DIP Facility Documents; or (d)
impair, limit, or prejudice any claim, lien, power, right, or remedy of the
Juniper Parties granted or arising under the Juniper Agreements provided that
such are asserted or enforced in a manner consistent with this Agreement.


6.    Affirmative Covenants of the Company. Subject to the terms and conditions
of this Agreement, and so long as this Agreement remains in effect and has not
been terminated, the Company agrees that it shall:
(a)    support and take any and all necessary and appropriate actions, or those
reasonably requested by JPM or the Juniper Parties (with JPM’s consent), to
consummate the Restructuring consistent with this Agreement and the Definitive
Documents and perform its obligation hereunder and thereunder;
(b)    commence the Bankruptcy Case on or before July 23, 2020;
(c)    file the Plan, the Disclosure Statement and Solicitation Materials, and
the First Day Pleadings in the Bankruptcy Case within one day after the Petition
Date;
(d)    support and take any and all necessary and reasonable actions, or those
reasonably requested by JPM or the Juniper Parties (with JPM’s consent), to
cause each of the following (each, a “Bankruptcy Milestone”):
1.the entry of Bankruptcy Court orders, within three days after the Petition
Date, scheduling hearings to consider entry of the Disclosure Statement Order
and entry of the Confirmation Order;
2.the entry of the Interim DIP Order and an interim Trading Procedures Order
within three days after the Petition Date;
3.the entry of the Final DIP Order and a final Trading Procedures Order within
20 days after the Petition Date;
4.the entry of the Disclosure Statement Order on or before August 31, 2020;
5.the entry of the Confirmation Order on or before October 12, 2020;
6.the occurrence of the Plan Effective Date within 120 days after the Petition
Date;


Term Sheet    16
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





(e)    to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring, support and
take all reasonably necessary actions to address and resolve any such
impediment;
(f)    operate its business in the ordinary course, in a manner consistent with
applicable law and actions taken by similarly situated companies in the industry
in which the Company operates and maintains good standing (or equivalent status
under the laws of its jurisdiction of incorporation or organization) under the
laws of the jurisdiction in which it is incorporated or organized; provided
that, nothing in this subsection shall apply with respect to any actions taken
in furtherance of the Restructuring or the administration of the Bankruptcy
Case;
(g)    perform under the Juniper Agreements in the ordinary course of business;
(h)    use commercially reasonable efforts to obtain any and all required or
advisable regulatory and/or third-party approvals for the Restructuring, subject
to the provisions of the Bankruptcy Code and Bankruptcy Rules;
(i)    negotiate in good faith and, where applicable, execute and deliver the
Definitive Documents and any other required agreements to effectuate and
consummate the Restructuring;
(j)    consult and negotiate in good faith with the Non-Debtor Parties and their
advisors regarding the execution and consummation of the Restructuring;
(k)    use commercially reasonable efforts to seek support for the Restructuring
from all material stakeholders other than the Non-Debtor Parties;
(l)    oppose and object to the efforts of any Person seeking to object to,
delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring (including, if applicable,
timely filing objections or written responses) to the extent such opposition or
objection is reasonably necessary or desirable to facilitate implementation of
the Restructuring;
(m)    upon reasonable request of any Non-Debtor Party, inform its advisors and
counsel as to: (i) the material business and financial (including liquidity)
performance of the Company; (ii) the status and progress of the Restructuring,
including progress in relation to the negotiations of the Definitive Documents;
and (iii) the status of obtaining any necessary or desirable authorizations
(including any consents) from any Entity, competent judicial body, governmental
authority, banking, taxation, supervisory, or regulatory body or any stock
exchange;
(n)    inform the respective advisors and counsel to the Non-Debtor Parties as
soon as reasonably practicable after becoming aware of: (i) any matter or
circumstance which they know, or reasonably expect is likely, to be a material
impediment to the implementation or consummation of the Restructuring; (ii) any
notice of any commencement of any material involuntary insolvency proceedings,
legal suit for payment of debt or securement of security from or by any Person
in respect of the Company; (iii) a breach of this Agreement (including a breach
by the Company); (iv) any representation or statement made or deemed to be made
by it under this Agreement which is or proves to have been materially incorrect
or misleading in any respect when made or deemed to be made; (v) any notice from
any third party alleging that the consent of such party is or may be required in
connection with the Restructuring; and (vi) any notice, including from any
governmental


Term Sheet    17
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





authority, of any proceeding commenced or of any complaints, litigations,
investigations or hearings, or, to the knowledge of the Company, threatened
against the Company, relating to or involving the Company (or any communications
regarding the same that may be contemplated or threatened);
(o)    provide the counsel to the Non-Debtor Parties the reasonable advance
opportunity (which shall be no less than three (3) Business Days to the extent
reasonably practicable) to review draft copies of all motions, declarations,
pleadings, supporting exhibits, and proposed orders relating to the Definitive
Documents (including, without limitation, all First Day Pleadings and “second
day” pleadings and any Plan-related pleadings) and any other documents that the
Company intends to file in the Bankruptcy Case, and, without limiting any
consent rights set forth in this Agreement, consider in good faith any comments
provided by such counsel to the Non-Debtor Parties with respect to the form and
substance of any such proposed filing;
(p)    timely file a formal objection to any application, motion, or pleading
filed with the Bankruptcy Court by any party-in-interest seeking the appointment
of a trustee, conservator, receiver, responsible person, or examiner for the
Company, or the dismissal of the Bankruptcy Case, or the conversion of the
Bankruptcy Case to a case under Chapter 7 of the Bankruptcy Code, or the
transfer of venue of the Bankruptcy Case to any other court, or which objects to
or would delay, impede, or take any interfere with the Company’s ownership and
possession of its assets, wherever located, or with the automatic stay arising
under section 362 of the Bankruptcy Code;
(q)    comply in all material respects with applicable laws (including making or
seeking to obtain all required material consents and/or appropriate filings or
registrations with, notifications to, or authorizations, consents or approvals
of any regulatory or governmental authority, and paying all material taxes as
they become due and payable except to the extent nonpayment thereof is permitted
by the Bankruptcy Code);
(r)    during the Bankruptcy Case, provide JPM and the Special Committee with
weekly (i) good-faith estimates of its aggregate Secured Claims, General
Unsecured Claims, and Priority Claims, (ii) reports of its cumulative
Administrative Expenses incurred through the end of the prior week, and (iii)
good-faith estimates of its aggregate Administrative Expenses from the end of
the prior week through the Plan Effective Date as such date is then reasonably
expected to occur (collectively, the “Weekly Claims Estimates”).
7.    Negative Covenants of the Company. Subject to the terms and conditions of
this Agreement, and so long as this Agreement remains in effect and has not been
terminated, the Company agrees that it shall not directly or indirectly:
(a)    object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring;
(b)    take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation and consummation of the
Restructuring;
(c)    modify or supplement any Definitive Document (including the Plan), in
whole or in part, in a manner that is inconsistent with this Agreement;


Term Sheet    18
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





(d)    to the extent inconsistent with this Agreement, transfer any asset or
right of the Company or any asset or right used in the business of the Company
to any Person outside the ordinary course of business without the written
consent of JPM;
(e)    file any motion, pleading, or Definitive Documents with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is inconsistent with this Agreement;
(f)    incur any liens or security interests, except as permitted under the DIP
Orders;
(g)    enter into any commitment or agreement with respect to
debtor-in-possession financing or the use of cash collateral (as defined in
section 363(a) of the Bankruptcy Code) other than the DIP Facility;
(h)    engage in any merger, consolidation, disposition, asset sale,
acquisition, investment, dividend, incurrence of indebtedness or other similar
transaction outside of the ordinary course of business, other than the
Restructuring;
(i)    commence, support or join any litigation or adversary proceeding against
any of the Non-Debtor Parties; or
(j)    seek, solicit, propose or support an Alternative Restructuring Proposal.
8.    Additional Provisions Regarding the Company’s Covenants.
(a)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require the Company or the board of directors, board of
managers, or similar governing body of the Company, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring to the extent taking or failing to take such action would be
inconsistent with applicable law or its fiduciary obligations under applicable
law, and any such action or inaction pursuant to this section shall not be
deemed to constitute a breach of this Agreement (other than solely for the
purpose of establishing the occurrence of an event that may give rise to a
termination right under this Agreement). The Company shall give three Business
Days’ written notice to the Non-Debtor Parties and their counsel of any
determination made in accordance with this section. This section shall not
impede any Party’s right to terminate this Agreement pursuant to this Agreement,
including on account of any action or inaction the Company or a governing body
of the Company may take pursuant to this section.
(b)    Notwithstanding anything to the contrary in this Agreement, but subject
to section 8(a) of this Agreement, the Company and its directors, officers,
employees, investment bankers, attorneys, accountants, consultants, and other
advisors or representatives shall have the right to: (i) consider, respond to,
and facilitate unsolicited Alternative Restructuring Proposals; (ii) provide
access to non-public information concerning the Company to any Entity provided
that such Entity enters into an appropriate confidentiality and nondisclosure
agreement with the Company; (iii) maintain, or continue discussions or
negotiations with respect to Alternative Restructuring Proposals; (iv) otherwise
cooperate with, assist, participate in, or facilitate any inquiries, proposals,
discussions, or negotiation of unsolicited Alternative Restructuring Proposals;
and (v) enter into or continue discussions or negotiations with holders of any
claim or interest, any other party-in-interest, or any other Entity regarding
the Restructuring or Alternative Restructuring Proposals; provided


Term Sheet    19
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





that the Company shall not seek or solicit any Alternative Restructuring
Proposal. The Company shall provide the Non-Debtor Parties with (A) copies of
any such Alternative Restructuring Proposal no later than one (1) Business Day
following receipt thereof by the Company or its advisors and (B) such other
information (including copies of any materials provided to or from any Person
making an Alternative Restructuring Proposal) as necessary to keep the
Non-Debtor Parties contemporaneously informed as to the status and substance of
discussions related thereto, and shall not enter into any non-disclosure or
confidentiality agreement with respect to any Alternative Restructuring Proposal
that prohibits the Company from providing the Non-Debtor Parties with a copy of
such Alternative Restructuring Proposal and such other information with respect
thereto.
9.    Additional Agreements of the Parties Related to the Restructuring.
(a)    JCAM shall provide certain administrative services pursuant to the Hotel
Administrative Services Agreement, to assist the Company in coordinating the
Hotel Redemption. The Company shall pay JCAM a fee of $300,000 on the Plan
Effective Date as set forth in the Hotel Administrative Services Agreement, or
such lesser amount as is set forth therein. Such fee shall be disclosed in the
Disclosure Statement and authorized pursuant to the Plan and the Confirmation
Order.
(b)    If at the Company’s request, after entry of the Disclosure Statement
Order, JCP Realty communicates with the holders of Common Stock or Warrants and
expends material resources, on a best efforts basis, assisting the Company and
the Company’s retained professionals in the Company’s solicitation of votes for
the acceptance or rejection of the Plan from such holders consistent with
section 1126(d) of the Bankruptcy Code, then the Company shall reimburse JCP
Realty for such efforts and expenses by paying JCP Realty a flat fee of $100,000
on the Plan Effective Date. The foregoing shall be disclosed in the Disclosure
Statement and authorized pursuant to Disclosure Statement Order and the
Confirmation Order.
(c)    The Company and JIA, on or before the Petition Date, shall enter into the
Amended and Restated JIA Agreement with JIA, which the Company shall assume
pursuant to the Plan and which shall become effective on and subject only to the
occurrence of the Plan Effective Date. The form of the Amended and Restated JIA
Agreement to be assumed shall be disclosed in the Disclosure Statement and
included in the Plan Supplement.
(d)    [Reserved].
(e)    The Juniper Parties and the Bain Parties, and any Affiliates thereof,
shall not file or seek allowance in the Bankruptcy Case of any Claims or
Interests other than those referenced in this Agreement, subject only to (i) the
confirmation of the Plan and (ii) the occurrence of the Plan Effective Date.
(f)    The Company shall pay to the holders of the Series B-1 Preferred Stock,
other than JPM, all dividends thereon (with interest, if any) that have accrued
and remain unpaid as of the commencement of the Bankruptcy Case, on the last day
prior to the Petition Date that is a Business Day (the “Series B-1 Preferred
Stock Prepetition Payments”). The holders of the Series B-1 Preferred Stock
hereby waive all dividends thereon that would have accrued after the
commencement of the Bankruptcy Case on the Petition Date, such waiver
conditioned upon the occurrence of the Plan Effective Date within 120 days after
the Petition Date. If this condition is not satisfied, or is


Term Sheet    20
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





not waived by JCP Realty and JNVM in their sole discretion, then any such
accrued dividends (and interest thereon, if any, from the date any such
dividends accrued) shall automatically be reinstated and such holders shall be
deemed to have a Claim in the amount of such accrued dividends.
(g)    JPM shall provide the DIP Facility to the Company, subject to (i)
satisfaction of JPM’s underwriting criteria and the obtaining of all internal
approvals, (ii) the Budget in its final form as of the Petition Date being
acceptable to JPM in its sole discretion, (iii) the Bankruptcy Court’s entry of
the DIP Orders, and (iv) all other conditions precedent set forth in the DIP
Facility Documents being satisfied or waived as determined by JPM in its sole
discretion. The DIP Facility Documents shall provide, among other things, that
all JPM Expenses paid by the Company shall increase the DIP Facility on a
dollar-for-dollar basis.
(h)    JPM shall provide the Exit Facility to the Reorganized Company, subject
to (i) satisfaction of JPM’s underwriting criteria and the obtaining of all
internal approvals, (ii) the Bankruptcy Court’s entry of the Confirmation Order,
(iii) the satisfaction of all conditions precedent to the occurrence of the Plan
Effective Date except for the provision and funding of the Exit Facility by JPM,
and (iv) all other conditions precedent set forth in the Exit Facility Documents
being satisfied or waived as determined by JPM in its sole discretion.
(i)    The Parties acknowledge and agree that JPM shall have the sole power and
authority to waive or extend any Bankruptcy Milestone, and no consent to any
such waiver or extension shall be required from any other Party.
(j)    JPM, JCP Realty, and JNVM acknowledge and agree that their execution of
this Agreement constitutes their consent, as the “Required Holders” under the
certificates of designation or other governing documents for the Preferred
Stock, for the Company to take all actions consistent with this Agreement and
that no further consent from JPM, JCP Realty, and JNVM, as the “Required
Holders” under the certificates of designation or other governing documents for
the Preferred Stock, is necessary or required for any such action; provided
however that the foregoing is without prejudice to the rights of JPM, JCP
Realty, and JNVM arising under this Agreement.
(k)    Subject to the occurrence of the Plan Effective Date, on the Plan
Effective Date JPM shall fund the Hotel Redemption pursuant to a separate credit
facility with Hotel Owner, in original principal amount not to exceed
$22,500,000, on terms and conditions consistent with this Agreement and in all
other respects acceptable to JPM in its sole discretion (the “Hotel Redemption
Facility”).
10.    Termination by JPM. On written notice delivered by JPM in the manner set
forth in this Agreement to the other Parties, this Agreement may be terminated
by JPM on the occurrence of any of the following events, subject to any
applicable notice and/or cure provisions:
(a)    a material breach by any other Party of such Party’s obligations,
undertakings, representations, warranties or covenants under this Agreement, and
any such breach is not cured (to the extent curable) within 7 Business Days
after the date of such notice;
(b)    the Company (i) pursues, proposes or otherwise supports, or fails to
actively oppose, any restructuring of the Company’s obligations, other than in
the Bankruptcy Case on the terms and conditions set forth in this Agreement,
(ii) amends or modifies the Plan, the Disclosure Statement, or any other
Definitive Document, that, in whole or in part, is inconsistent with this
Agreement in any material respect, or (iii) withdraws the Plan;


Term Sheet    21
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





(c)    an event occurs (including the granting of any relief by the Bankruptcy
Court, but excluding the filing of the Bankruptcy Case) that has, or is
reasonably expected to have, a material adverse effect on (i) the business,
assets or financial condition of the Company, in each case taken as a whole, or
(ii) the reasonable likelihood of the consummation of the Restructuring
consistent with this Agreement, and in the case of any such inconsistent relief
granted by the Bankruptcy Court, such relief is not sought to be dismissed,
vacated or modified to be consistent with this Agreement within 7 Business Days
after the date of such notice;
(d)    the failure by the Company to provide to JPM and its advisors, reasonable
access to (i) the books and records of or relating to the Company and (ii) the
Company’s management and advisors for the purposes of evaluating its business
plans and participating in the process with respect to the consummation of the
Restructuring;
(e)    on or after the date of this Agreement, the Company engages in any
merger, consolidation, disposition, acquisition, investment, dividend,
incurrence of indebtedness or other similar transaction outside the ordinary
course of business, other than in the Bankruptcy Case to effectuate the
Restructuring;
(f)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of a final, non-appealable ruling
or order (i) enjoining the entry of the Confirmation Order, the consummation of
the Restructuring, or the occurrence of the Plan Effective Date, or (ii) finding
this Agreement to be invalid or unenforceable in material part;
(g)    any Bankruptcy Milestone is not timely satisfied, unless waived by JPM in
its sole discretion;
(h)    JPM determines in its sole discretion at any time after the Agreement
Effective Date, whether based on any Claims Estimate or otherwise, that the
aggregate Claims that are the subject of either Claims Cap shall exceed the
respective Claims Cap, or without limitation of the foregoing, that any
condition precedent to the occurrence of the Plan Effective Date cannot be
satisfied;
(i)    the Bankruptcy Court enters an order (i) dismissing the Bankruptcy Case;
(ii) converting the Bankruptcy Case to a case under chapter 7 of the Bankruptcy
Code; (iii) appointing a trustee or an examiner with expanded powers pursuant to
section 1104 of the Bankruptcy Code in the Bankruptcy Case; (iv) terminating the
Company’s exclusive periods to file a plan of reorganization and solicit votes
with respect thereto; (v) granting relief from the automatic stay with respect
to any material assets of the Company; (vi) terminating the DIP Facility; or
(vii) making a finding of fraud, dishonesty or misconduct by any director or
officer of the Company;
(j)    the filing of any involuntary bankruptcy petition against or other
insolvency proceeding by the Company other than the Bankruptcy Case, and the
Company fails to (i) contest such involuntary bankruptcy or other insolvency
proceeding with 10 days of such filing and (ii) obtain dismissal of such
involuntary proceeding within 40 days of such filing;
(k)    the Company pursues, proposes or otherwise supports, or fails to actively
oppose, any debtor-in-possession financing or the use of cash collateral other
than pursuant to the DIP Facility;


Term Sheet    22
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





(l)    the occurrence of an “Event of Default” under, or the termination of, the
DIP Facility, after giving effect to any applicable cure rights;
(m)    any pleading is filed in the Bankruptcy Case (i) challenging JPM’s
postpetition claims or liens granted or authorized in the DIP Orders, or (ii)
seeking a determination or declaration that JPM does not have valid and properly
perfected liens in the Company’s assets, and the Company fails to obtain
dismissal of such pleading within 14 days after the filing of such pleading;
(n)    the DIP Orders do not authorize the Company to use proceeds of the DIP
Facility to support the operating expenses of the Hotel;
(o)    Hotel Owner becomes the subject of a petition for relief under the
Bankruptcy Code or the subject of any other voluntary or involuntary insolvency,
reorganization, receivership, liquidation, assignment for the benefit of
creditors, or similar case or proceeding;
(p)    the Company becomes the subject of any case or proceeding seeking to
recover any loan applied for and/or received by IMH Management Services LLC or
Hotel Owner pursuant to the U.S. Small Business Administration’s “Paycheck
Protection Program”;
(q)    Hotel Lender commences the exercise of rights and remedies with respect
to the Hotel Loan;
(r)    the occurrence an event of default by the Company or Hotel Owner under,
or the termination of any Hotel Restructuring Support Agreement, after giving
effect to any applicable cure rights;
(s)    the Hotel Redemption Amendment has not been entered into prior to the
Petition Date;
(t)    Hotel Fund fails to timely extend the “Redemption Period” (as set forth
in section 1 of the Hotel Redemption Amendment, adding new section 2.11(a) to
the Limited Liability Company Agreement of Hotel Fund) upon JPM’s request;
(u)    any change occurs to any applicable statutes, rules, or regulations, or
any administrative rulings are issued by any governmental unit, that are
determined by JPM in its sole discretion to materially impair any (i) net
operating loss and tax credit carryforwards or other tax benefits of the
Company, or (ii) the value thereof to the Reorganized Company;
(v)    the Company or its Affiliates, including without limitation Hotel Owner,
terminates the employment of any exempt, salaried employee employed on the date
of this Agreement without the consent of JPM.
The Company hereby acknowledges and agrees that the termination of this
Agreement and the obligations hereunder in compliance with this section, and any
notice provided by JPM to the Company pursuant to any of the provisions of this
section, shall not constitute a violation of the automatic stay in effect during
the Bankruptcy Case and the Company hereby waives any right it may have to
assert that any notice so provided violates the automatic stay.




Term Sheet    23
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





11.    Termination by the Juniper Parties. On written notice delivered by the
Juniper Parties in the manner set forth in this Agreement to the other Parties,
this Agreement may be terminated by the Juniper Parties on the occurrence of any
of the following events, subject to any applicable notice and/or cure
provisions:
(a)    a material breach by any other Party of such Party’s obligations,
undertakings, representations, warranties or covenants under this Agreement but
only with respect to the Juniper Parties, and any such breach is not cured (to
the extent curable) within 7 Business Days after the date of such notice;
(b)    the JIA Agreement is not amended and restated in accordance with and as
contemplated by this Agreement on or prior to the Petition Date;
(c)    any material breach or termination of any of the Juniper Agreements by
the Company;
(d)    the Bankruptcy Court enters an order (i) dismissing the Bankruptcy Case;
(ii) converting the Bankruptcy Case to a case under chapter 7 of the Bankruptcy
Code; or (iii) appointing a trustee or an examiner with expanded powers pursuant
to section 1104 of the Bankruptcy Code in the Bankruptcy Case;
(e)    the Plan Effective Date has not occurred on or before December 21, 2020.
The Company hereby acknowledges and agrees that the termination of this
Agreement and the obligations hereunder in compliance with this section, and any
notice provided by the Juniper Parties to the Company pursuant to any of the
provisions of this section, shall not constitute a violation of the automatic
stay in effect during the Bankruptcy Case and the Company hereby waives any
right it may have to assert that any notice so provided violates the automatic
stay.
12.    Termination by the Bain Parties. On written notice delivered by the Bain
Parties in the manner set forth in this Agreement to the other Parties, this
Agreement may be terminated on the occurrence of any of the following events,
subject to any applicable notice and/or cure provisions:
(a)    a material breach by any other Party of such Party’s obligations,
undertakings, representations, warranties or covenants under this Agreement but
only with respect to the assumption of the Company’s executory contracts with
the Bain Parties, and any such breach is not cured (to the extent curable)
within 7 Business Days after the date of such notice.
The Company hereby acknowledges and agrees that the termination of this
Agreement and the obligations hereunder in compliance with this section, and any
notice provided by Bain to the Company pursuant to any of the provisions of this
section, shall not constitute a violation of the automatic stay in effect during
the Bankruptcy Case and the Company hereby waives any right it may have to
assert that any notice so provided violates the automatic stay.
13.    Termination by the Company. On written notice delivered by the Company in
the manner set forth in this Agreement to the other Parties, this Agreement may
be terminated on the occurrence of any of the following events, subject to any
applicable notice and/or cure provisions:


Term Sheet    24
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





(a)    a material breach by any other Party of such Party’s obligations,
undertakings, representations, warranties or covenants under this Agreement,
which breach (i) is reasonably believed by the Company to prevent the
consummation of the Restructuring, and (ii) remains uncured for a period of 7
Business Days after the date of such notice;
(b)    the board of directors, board of managers, or such similar governing body
of the Company determines in good faith after consulting with outside counsel,
(i) that proceeding with the Restructuring would be inconsistent with the
exercise of its fiduciary duties or applicable law or (ii) in the exercise of
its fiduciary duties, to pursue an Alternative Restructuring Proposal; provided
that the Company provides written notice of such determination within three
Business Days thereof to the Non-Debtor Parties’ respective counsel, and
provided further that to the extent any Non-Debtor Party seeks an expedited
hearing to determine if the Company has validly sought to terminate this
Agreement pursuant to this subsection, the Company consents to such expedited
hearing.
14.    Mutual Termination. This Agreement may be terminated by mutual written
agreement among the Parties.
15.    Automatic Termination. This Agreement shall terminate automatically
immediately after the Plan Effective Date.
16.    Effect of Termination. Upon the termination of this Agreement by any
Party under sections 10 through 13 of this Agreement, (a) this Agreement shall
be of no further force and effect and each and every Party to this Agreement
shall be released from its commitments, undertakings and agreements under or
related to this Agreement and shall have the rights and remedies that it would
have had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to a restructuring of the Company or otherwise,
that it would have been entitled to take had it not entered into this Agreement;
provided, however, that no such termination shall relieve any Party from
liability for its breach or non-performance of its obligations under this
Agreement occurring on or prior to such termination and (b) upon the termination
of this Agreement other than automatically immediately after the Plan Effective
Date, all consents or votes tendered by any of the Non-Debtor Parties with
respect to the Restructuring and/or the Plan, if applicable, shall be deemed
revoked (and if Bankruptcy Court approval shall be required for any Non-Debtor
Party to change or withdraw, or cause to be changed or withdrawn, its vote in
favor of the Plan, then no Party shall oppose any attempt by any other Party to
change or withdraw, or cause to be changed or withdrawn, such vote).
Notwithstanding anything to the contrary contained herein, the termination of
this Agreement or any Party’s obligations hereunder shall not impair or
prejudice the claims, liens, rights, and remedies, granted or afforded to JPM
with respect to the DIP Facility or pursuant to the DIP Facility Documents.
17.    Non‑Solicitation. This Agreement, and the agreements of the Parties set
forth in this Agreement, are not and shall not be deemed to be a solicitation of
votes for the acceptance or rejection of the Plan (or any other plan of
reorganization) for the purposes of sections 1125 and 1126 of the Bankruptcy
Code or otherwise.
18.    Ownership and Transfer of Claims and Interests. Each of the Non-Debtor
Parties represents and warrants that (a) as of the Agreement Effective Date it
has full power and authority to vote on and consent to all matters concerning
its respective Claims and Interests, (b) as of the Agreement Effective Date, its
respective Claims and Interests are held by it free and clear of any


Term Sheet    25
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





pledge, lien, security interest, charge, claim, proxy, voting restriction, right
of first refusal or other limitation on disposition of any kind, in each case
that would adversely affect in any way the performance of its obligations
contained in this Agreement at the time such obligations are required to be
performed. Each of the Non-Debtor Parties represents and warrants that until
this Agreement is terminated it shall not transfer any ownership or other
interest in any Claims or Interests, provided that the foregoing shall be
without prejudice to JPM’s right to transfer any and all distributions received
pursuant to the Plan to an Affiliate of JPM. Any transfer in violation of this
section shall be deemed void ab initio.
19.    Good Faith Cooperation; Further Assurances; Documentation. The Parties
shall cooperate with each other in good faith and shall coordinate their
activities (to the extent practicable) in respect of all matters concerning the
implementation and consummation of the Restructuring. Furthermore, each of the
Parties shall take such action (including executing and delivering any other
agreements and making and filing) as may be reasonably necessary to carry out
the purposes and intent of this Agreement, to the extent consistent with the
terms of this Agreement, or, if not inconsistent with the terms of this
Agreement, in such Party’s reasonable discretion. Each of the Parties, as
applicable, hereby covenants and agrees to negotiate in good faith the Plan,
Disclosure Statement and Solicitation Materials, and the other Definitive
Documents, each of which shall, except as otherwise provided for herein, contain
the same economic terms as, and other terms consistent in all material respects
with, the terms set forth in this Agreement. The Company shall provide draft
copies of all material documents related to the implementation of the
Restructuring (including all Definitive Documents, material motions,
applications or documents) that the Company intends to file in the Bankruptcy
Case to counsel to the Non-Debtor Parties within 3 Business Days prior to filing
such documents and shall consult in good faith with such counsel regarding the
form and substance of any such documents identified in this section.
20.    No Waiver of Participation and Reservation of Rights. Except as expressly
provided in this Agreement, nothing herein is intended to, nor does, in any
manner waive, limit, impair, or restrict any right of (a) the Non-Debtor Parties
to protect and preserve their respective rights, remedies and interests,
including without limitation, their respective claims, if any, against the
Company or each other; and (b) the Company to protect and preserve its rights,
remedies and interests, including without limitation, its claims, if any,
against the Non-Debtor Parties.
21.    Representations of the Parties. Each Party represents to each other Party
that, as of the date of this Agreement:
(a)    such Party is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its respective obligations under, this
Agreement;
(b)    the execution, delivery and performance of this Agreement by such Party
does not and shall not (i) violate any provision of law, rule or regulation
applicable to it or (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under its organizational
documents or any material contractual obligations to which it is a party;
(c)    the execution, delivery and performance by it of this Agreement does not
and shall not require any registration or filing with, consent or approval of,
or notice to, or other action to,


Term Sheet    26
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





with or by, any federal, state or other governmental authority or regulatory
body, except such filing as may be necessary and/or required for disclosure by
the Securities and Exchange Commission or pursuant to state securities “blue
sky” laws, or any filings required under the Hart-Scott-Rodino Act;
(d)    this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws, both foreign and domestic, relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and
(e)    as of the date of this Agreement, such representing Party is not aware of
any event that, due to any fiduciary or similar duty to any other Person, would
prevent it from taking any action required of it under this Agreement.
22.    Additional Representations and Warranties of the Company. The Company
represents and warrants to JPM that:
(a)    no Person other than JPM, JCP Realty, and JNVM owns or holds an interest
in any Preferred Stock.
(b)    the commencement of the Bankruptcy Case is not and shall not be a default
or event of default under that certain loan in the original principal amount of
$5,939,935 obtained by certain wholly-owned subsidiaries of the Company from
Southwest Lending, L.L.C., a New Mexico limited liability company;
(c)    IMH Management Services LLC and Hotel Owner are borrowers under, and have
utilized and shall continue to utilize the proceeds of, loans received pursuant
to the U.S. Small Business Administration’s “Paycheck Protection Program” in the
original principal amounts of $444,000 with respect to IMH Management Services
LLC and $1,359,000 with respect to Hotel Owner, with the objective of obtaining
forgiveness under the applicable statutes, rules, and regulations pertaining
thereto, and shall seek such forgiveness in accordance therewith; and
(d)    Hotel Fund has not entered into any agreements with any of the Hotel Fund
Investors that have not been disclosed to JPM prior to this Agreement becoming
effective, and shall not amend any agreements or enter into new agreements with
the Hotel Fund Investors unless consented to in writing by JPM.
23.    Restructuring Term Sheet. Each Party acknowledges and agrees that this
Agreement includes all of the material terms and conditions set forth in the
Restructuring Term Sheet. In the event of any conflict between the terms of this
Agreement and the Restructuring Term Sheet, the terms of this Agreement shall
control.
24.    Entire Agreement. This Agreement, including the exhibits hereto,
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all other prior negotiations,
agreements and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement.


Term Sheet    27
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





25.    Purpose of Agreement. Each of the Parties acknowledges and agrees that
this Agreement is being executed in connection with negotiations concerning a
financial restructuring of the Company and in contemplation of the Bankruptcy
Case and not for any other purpose.
26.    Admissibility of this Agreement. Pursuant to Federal Rule of Evidence 408
and any other applicable rules of evidence, this Agreement and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms and/or support approval of the Disclosure
Statement and confirmation and implementation of the Plan.
27.    Effect of Termination. In the event this Agreement is terminated by its
terms or otherwise, nothing contained in this Agreement or the Restructuring
Term Sheet shall be, or deemed to be, an admission by any of the Parties.
28.    Representation by Counsel. Each Party hereto acknowledges that it has
been represented by counsel (or had the opportunity to and waived its right to
do so) in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party hereto with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to affect the intent of the Parties hereto.
None of the Parties hereto shall have any term or provision construed against
such Party solely by reason of such Party having drafted the same.
29.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by any manner of electronic transmission,
including without limitation by email.
30.    Amendments and Waivers. Except as otherwise provided herein, neither this
Agreement nor any provision of this Agreement may be modified, amended, waived
or supplemented without the prior written consent of each of the Parties.
31.    Headings. The headings of the sections, paragraphs and subsections of
this Agreement are inserted for convenience only and shall not affect the
interpretation of this Agreement.
32.    Inconsistency. To the extent there is any inconsistency between the
Restructuring Term Sheet and this Agreement, this Agreement shall govern.
33.    Specific Performance. It is understood and agreed by the Parties that
money damages would not be a sufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of a court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
under this Agreement, in addition to any other remedy to which such
non-breaching Party may be entitled at law or in equity; provided however that
each Party agrees to waive any requirement for the securing or posting of a bond
in connection with such remedy.
34.    Governing Law; Submission to Jurisdiction; Waiver of Trial by Jury. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to such state’s choice of law provisions
which would require the application of the law of any other jurisdiction. By its
execution and delivery of this Agreement, each of the


Term Sheet    28
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





Parties irrevocably and unconditionally agrees for itself that any legal action,
suit or proceeding against it with respect to any matter arising under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought solely in the Bankruptcy Court or, if before the Petition Date, then
solely in the United States District Court for the Southern District of New York
or in the Supreme Court of the State of New York, County of New York (in either
case, however, that it will not oppose the transfer of any such legal action,
suit or proceeding to the Bankruptcy Court if and once the Bankruptcy Case is
commenced before such legal action, suit or proceeding is completed) or any
appellate court from any of such courts, and by execution and delivery of this
Agreement, each of the Parties irrevocably accepts and submits itself to the
exclusive jurisdiction of such courts, generally and unconditionally, with
respect to any such action, suit or proceeding. Except as otherwise provided
above concerning a legal action, suit or proceeding commenced before the
Petition Date, each Party agrees that the Bankruptcy Court shall have exclusive
jurisdiction of all matters arising out of or in connection with this Agreement.
Each Party hereto irrevocably waives any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
Restructuring.
35.    Notices. All notices, requests, demands, document deliveries, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given, provided or made (i) when delivered personally; (ii) when
sent by email, or (iii) one Business Day after deposit with an overnight courier
service, with postage prepaid to the Parties, at the following addresses (or at
such other addresses for a Party as shall be specified by like notice):
If to the Company:


IMH Financial Corporation
7001 N. Scottsdale Road, Suite 2050
Scottsdale, AZ 85253
Attention: Chadwick S. Parson
Email: CParson@imhfc.com


with copies to (which shall not constitute notice):


IMH Financial Corporation
7001 N. Scottsdale Road, Suite 2050
Scottsdale, AZ 85253
Attention: Legal Department
Email: legal@imhfc.com


-and-


Snell & Wilmer LLP
400 E. Van Buren Avenue
Phoenix, AZ 85004
Attention: Christopher H. Bayley, Esq. and Steven D. Jerome, Esq.
Email: cbayley@swlaw.com and sjerome@swlaw.com


-and-


Term Sheet    29
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------







Ashby & Geddes
500 Delaware Avenue
Wilmington, DE 19899
Attention: William Bowden, Esq.
Email: WBowden@ashbygeddes.com


If to JPM:


JP Morgan Chase Funding Inc.
383 Madison Avenue, 8th Floor
New York, NY 10179
Attention: Daniel Rood
Email: daniel.rood@jpmorgan.com


with copies to (which shall not constitute notice):


Hahn & Hessen LLP
488 Madison Avenue
New York, NY 10022
Attention: Jeffrey L. Schwartz, Esq. and Joshua I. Divack, Esq.
Email: jschwartz@hahnhessen.com and jdivack@hahnhessen.com


-and-


Landis Rath & Cobb LLP
919 Market Street, Suite 1800
Wilmington, DE 19801
Attention: Adam G. Landis, Esq. and Richard S. Cobb, Esq.
Email: landis@lrclaw.com and cobb@lrclaw.com


If to the Juniper Parties:


Juniper Realty Partners, LLC
11150 Santa Monica Blvd., Suite 1400
Los Angeles, CA 90025
Attention: Jay Wolf and Nickolas Jensen
Email: jay@junipercptl.com and nick@jreia.com


with copies to (which shall not constitute notice):


Munger, Tolles & Olson LLP
350 South Grand Avenue
Los Angeles, CA 90071
Attention: David Lee, Esq.
Email: david.lee@mto.com




Term Sheet    30
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





If to the Bain Parties:


Lawrence Bain
7117 N 68th Pl
Paradise Valley , AZ 85253
Email: LDB@jreia.com


with copies to (which shall not constitute notice):


Valle Makoff LLP
11777 San Vicente Blvd, Suite 890
Los Angeles, CA 90049
Attention: Jeffrey B. Valle, Esq.
Email: jvalle@vallemakoff.com


If to the Special Committee:


Lori Wittman
c/o Holland & Knight LLP
100 North Tampa Street, Suite 4100
Tampa, Florida 33602
Attention: Robert J. Grammig, Esq.
Email: robert.grammig@hklaw.com


with copies to (which shall not constitute notice):


Holland & Knight LLP
100 North Tampa Street, Suite 4100
Tampa, FL 33602
Attention: W. Keith Fendrick, Esq.
Email: keith.fendrick@hklaw.com




36.    No Third-Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.
37.    Waiver. If the Restructuring is not consummated, or following the
termination of this Agreement in accordance with its terms, nothing shall be
construed herein as a waiver by any Party of any or all of such Party’s rights
and the Parties expressly reserve any and all of their respective rights.
38.    Succession and Assignment. This Agreement shall be binding upon, and
inure to the benefit of, the Parties and their respective successors, assigns,
heirs, executors, administrators and representatives. No rights or obligations
of any Party under this Agreement may be assigned or transferred to any other
Person except as otherwise contemplated herein.


Term Sheet    31
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------





39.    Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect of this Agreement at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power, or remedy by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
[Signature Pages Follow]


Term Sheet    32
JPMorgan Chase Finding Inc. - Confidential



--------------------------------------------------------------------------------






IMH FINANCIAL CORPORATION




By: /s/ Chadwick S. Parson    
    Chadwick S. Parson
    Chief Executive Officer




By: /s/ Lori Wittman        
    Lori Wittman
    Chairperson, Special Committee
    of the Board of Directors






Signature Pages to Restructuring Support Agreement

--------------------------------------------------------------------------------







JP MORGAN CHASE FUNDING, INC.



By: /s/ Daniel Rood        
    Daniel Rood
    Executive Director






Signature Pages to Restructuring Support Agreement

--------------------------------------------------------------------------------







JUNIPER CAPITAL ASSET MANAGEMENT, LLC



By: /s/ Jay Wolf        
Name     Jay Wolf
Title    Managing Partner




JCP REALTY PARTNERS, LLC



By: /s/ Jay Wolf        
Name     Jay Wolf
Title    Managing Partner




JUNIPER NVM, LLC



By: /s/ Jay Wolf        
Name     Jay Wolf
Title    Managing Partner




JUNIPER INVESTMENT ADVISORS, LLC



By: /s/ Jay Wolf        
Name     Jay Wolf
Title    Managing Partner






Signature Pages to Restructuring Support Agreement

--------------------------------------------------------------------------------







ITH PARTNERS LLC



By: /s/ Lawrence D. Bain    
Name    Lawrence D. Bain    
Title    Managing Director






/s/ Lawrence D. Bain        
Lawrence D. Bain, Individually




Signature Pages to Restructuring Support Agreement